An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                  NO. COA13-882
                         NORTH CAROLINA COURT OF APPEALS

                              Filed: 18 March 2014


MEHERRIN INDIAN TRIBE, DOROTHY
LEE, JONATHAN CAUDILL, MARGO
HOWARD, ABBY REID, THERESA
LANGSTON, WAYNE MELTON, WAYNE
BROWN, and KELLY BROWN,
     Plaintiffs,

      v.                                       Hertford County
                                               No. 08 CVS 159
THOMAS LEWIS, DIANE BRYD, AARON
WINSTON, TERRY HALL, PATRICK
RIDDICK, JANET L. CHAVIS, DENYCE
HALL, DOROTHY MELTON, and BEVERLY
MELTON,
     Defendants,

DEVONNA MOUNTAIN, DOUGLAS
PATTERSON, AUGUSTUS CHAVIS, JR.,
MARCUS ROBBINS,
     Moving or Intervening
     Parties.


      Appeal by plaintiffs from orders entered 1 October and 8

November    2012    by    Judge   Gary    E.   Trawick    in   Hertford     County

Superior Court.       Heard in the Court of Appeals 8 January 2014.


      Barry Nakell for plaintiff-appellants.

      Ragsdale Leggett, PLLC, by William W. Pollock, for
      defendant-appellees Janet Chavis, Aaron Winston, Thomas
      Lewis, Terry Hall, and Denyce Hall.
                                     -2-
       Hudson Law Office, by Bonnor E. Hudson, III, for defendant-
       appellee Patrick Riddick.

       No brief was submitted for defendants Diane Byrd, Dorothy
       Melton, and Beverly Melton.

       No brief was submitted for moving or intervening parties
       Devonna Mountain, Douglas Patterson, Augustus Chavis, Jr.,
       and Marcus Robbins.


       BRYANT, Judge.


       Where the trial court’s 19 April 2012 consent order is not

ambiguous and plaintiffs fail to present any specific provision

of the Consent Order that defendants violated, we affirm the

trial   court’s   orders   denying    plaintiffs’   request   for   relief

presented as a motion to enforce the Consent Order and a motion

for reconsideration.

       Pursuant to North Carolina General Statutes, section 71A-

7.1,

           [t]he   Indians   now   residing  in   small
           communities in Hertford, Bertie, Gates, and
           Northampton Counties, who in 1726 were
           granted reservational lands at the mouth of
           the Meherrin River in the vicinity of
           present-day Parker's Ferry near Winton in
           Hertford County, and who are of the same
           linguistic stock as the Cherokee, Tuscarora,
           and other tribes of the Iroquois Confederacy
           of New York and Canada, shall, from and
           after July 20, 1971, be designated and
           officially recognized as the Meherrin Tribe
           of North Carolina . . . .
                                           -3-
N.C. Gen. Stat. ' 71A-7.1 (2013).

      On 23 September 2010, in Hertford County Superior Court,

plaintiffs Meherrin Indian Tribe, Dorothy Lee, Jonathan Caudill,

Margo Howard, Abby Reid, Theresa Langston, Wayne Melton, Wayne

Brown, and Kelly Brown filed a second amended complaint against

defendants        Thomas    Lewis,       Ernest    Poole,     Diane      Byrd,     Aaron

Winston, Terry Hall, Patrick Riddick, Janet L. Chavis, Denyce

Hall, Dorothy Melton, and Beverly Melton.                    Plaintiffs described

the action as part declaratory judgment action, part action to

compel the return of property, and part action to quiet title.

      In   the     complaint,      plaintiffs      related        that   prior    to   10

November 2007, defendant Thomas Lewis was chief of the Meherrin

Indian Tribe.           Following a general body meeting on that date,

Thomas Lewis was removed as chief.                  On 12 January and 8 March

2008, following general body meetings, defendants Ernest Poole,

Aaron Winston, Terry Hall, Patrick Riddick, and Janet L. Chavis

were removed as officers on the tribal council, and defendant

Diane    Byrd     was   removed    from    the    office     of    Secretary     of    the

General Body.           Plaintiffs contended that plaintiff Wayne Brown

was     elected    Chief     of    the    Meherrin    Indian        Tribe   and       that

plaintiffs      Dorothy     Lee,   Jonathan       Caudill,    Margo      Howard,      Abby
                                              -4-
Reid, Theresa Langston, and Wayne Melton were elected to the

Meherrin Tribal Council.

    Plaintiffs sought a declaratory judgment stating that the

removal from office of Thomas Lewis as Chief of the Meherrin

Indian    Tribe,         of    the    other     defendants      as     tribal    council

officers, and Diane Byrd, as Secretary of the General Body, was

proper.        Plaintiffs       also    requested      an    injunction     to    compel

defendants to deliver all real and personal property belonging

to the Meherrin Indian Tribe to plaintiffs.                      Plaintiff’s action

to quiet title regarded a warranty deed purporting to transfer

title    to    real      property     owned    by   the     Meherrin    Indian    Tribe.

Plaintiffs also claimed that defendants’ engaged in unfair and

deceptive trade practices having fraudulently continued to hold

themselves out as officers of the Meherrin Indian Tribe                              and

engaged in commerce under the name of the Meherrin Indian Tribe.

    Defendants denied plaintiffs’ claims and counterclaimed on

grounds       of    nuisance    and    misrepresentation.            Defendants     also

moved for attorney fees and court costs.                        Further, defendants

moved    for       an   injunction     against      plaintiffs    to    cease    holding

themselves out as             the governing body of the Meherrin Indian

Tribe.
                                            -5-
       This     matter,       designated    an    exceptional         civil     case,    was

heard by the Honorable Judge Gary E. Trawick during the Civil

Session of Hertford County Superior Court beginning 16 April

2012.      On    19     April    2012,     pursuant      to    an    agreement       between

plaintiffs and defendants, the trial court entered a consent

order detailing the procedure to be followed in conducting an

election for the office of Meherrin Indian Tribe Tribal Chief

and four tribal council members.                  The election was to take place

on 26 May 2012.           Based on the consent order “[a]ll claims and

counterclaims pending before the Court in the above captioned

matter [were] . . . dismissed with prejudice[.]”

       On 17 July 2012, plaintiffs filed a motion to enforce the

Consent Order.          Plaintiffs asserted that pursuant to the 26 May

2012    election        for     officers    of     the    Meherrin          Indian    Tribe,

plaintiff       Wayne    Brown    was    tribal     chief      and    plaintiffs       Wayne

Melton, Margo Howard, and Theresa Langston, along with Jermone

James were elected to the tribal council.                            Plaintiffs further

asserted      that    defendants     violated       the       19    April    2012    consent

order by failing          to return tribal property,                   forming       a group

named   the     “Meherrin-Chowanoke          Nation,”         and    representing       that

this group was the same as the Meherrin Indian Tribe recognized

by our General Statutes.
                                                 -6-
      In response, defendants Patrick Riddick, Terry Hall, and

Denyce     Hall     filed      motions          for     sanctions,     arguing       that    the

allegations made in plaintiffs’ motion to enforce the Consent

Order were unsupported, the relief sought went beyond the scope

of the Consent Order, and that these defendants had incurred

substantial expenses in responding to plaintiffs’ motion.

      With the consent of the parties and pursuant to Rule 2.1(e)

of the General Rules of Practice, the matter was heard before

Judge      Trawick       in    New    Hanover          County    Superior        Court,     with

Hertford       County         Superior          Court     retaining         subject       matter

jurisdiction.            The matter came on for hearing on 6 September

2012.

      On 1 October 2012, the trial court entered an order in

Hertford County Superior Court in which it concluded that “[t]he

officers of the Meherrin Indian Tribe of North Carolina are

those    who      were    elected          on   May     26,     2012,”      that    there    was

insufficient evidence to determine whether any party had removed

property from tribal grounds, and that subgroups may form within

the   tribe       over    which      the    trial       court    has   no    control.        All

motions for sanctions were denied.

      On     12     October       2012,         plaintiffs       filed       a     motion   for

reconsideration pursuant to Civil Procedure Rule 59 and Rule 60.
                                      -7-
On    8   November     2012,   the   trial       court   denied      the    motion.

Plaintiffs appeal from the 1 October and 8 November 2012 orders.

                     _______________________________________

      On appeal, plaintiffs raise the following issues: whether

the trial court erred in (I) failing to identify the officers of

the   Meherrin   Indian    Tribe;    (II)       concluding    that   the    consent

order had not been violated; (III) characterizing defendants as

a subgroup of the Meherrin Indian Tribe; and (IV) refusing to

allow plaintiffs an evidentiary hearing.

                                            I

      Plaintiffs argue that the trial court committed reversible

error in failing to identify by name the elected officers of the

Meherrin Indian Tribe in the trial court’s 1 October 2012 order.

Specifically,    plaintiffs     contend      the    trial    court’s    1   October

2012 order is ambiguous, referring to the elected officers of

the Meherrin Indian Tribe only as “those who were elected on May

26, 2012.”    We disagree.

      “Where a judgment is ambiguous, and thus susceptible to two

or    more    interpretations,       our        courts      should     adopt    the

interpretation that is in harmony with the law applicable to the

case.”    Blevins v. Welch, 137 N.C. App. 98, 102, 527 S.E.2d 667,
                                   -8-
670 (2000) (citing Alexander v. Brown, 236 N.C. 212, 215, 72

S.E.2d 522, 524 (1952)).

    In their brief to this Court, plaintiffs acknowledge that

“[a]ll parties agreed that the officers elected at the 26 May

2012 election were: Chief Wayne Brown was re-elected as Chief,

Wayne Melton and Margo Howard were re-elected to seats on the

Tribal   Council,   and   Jerome   James   and   Theresa   Langston   were

elected to the Tribal Council.”          Plaintiffs further acknowledge

that “the [19 April 2012] Consent Order itself specified that

the following three members of the Tribal Council would continue

to serve on the Council for one year to complete their terms:

Dorothy Lee Livingston, Jonathan Caudill, and Fred Hedgpeth.”

           [Plaintiffs argue that] [t]he identities of
           the   winners   of  the   election  and   the
           continuing Council members were clear and
           undisputed.    However, anybody reading the
           order would not be able to determine the
           identities of the officers.      It would be
           necessary to review the Motion in the Cause
           and responses or the transcript of the
           September 6 hearing to confirm those names.

           . . .    Plaintiffs should be able to show
           interested parties the 1 October 2012 Order
           – one document . . . .

    Following the 16 April 2012 hearing, Judge Trawick entered

a consent order on 19 April 2012.           By consent of the parties,
                                       -9-
the   court    entered    the   19    April    2012   order,   directing    the

following:

              1.   Plaintiffs and Defendants will conduct
              an election of the Meherrin Indian Tribe for
              the offices of Tribal Chief and four (4)
              tribal council members on May 26, 2012 . . .
              .

              . . .

              3.   The following three (3) tribal council
              members will complete their existing terms
              due to expire in one year: Dorothy Lee
              Livingston,  Jonathan   Caudill,  and  Fred
              Hedgpeth[.]

In their 17 July 2012 motion for enforcement of the consent

order, plaintiffs asserted that “[t]he results of the [26 May

2012] election were that Plaintiff Wayne Brown was re-elected

Chief, Wayne Melton and Margo Howard were re-elected to seats on

the Tribal Council, and Jermone James and Theresa Langston were

elected to the Tribal Council.”           The record before us, including

the responses to plaintiffs’ 17 July 2012 motion by defendants

Patrick Riddick, Terry Hall, and Denyce Hall, does not reflect

any challenge to the results of the 26 May 2012 election.

      The   trial     court’s   1    October   2012    order   concluded   that

“[t]he officers of the Meherrin Tribe                 of North Carolina are

those who were elected on May 26, 2012 pursuant to the Consent
                                          -10-
Order entered in this matter on April 19, 2012.”                       We do not view

this portion of the trial court’s order as ambiguous.

       Plaintiff’s arguments stem from a desire to have the names

of the officers of the Meherrin Indian Tribe of North Carolina

elected      on   26    May   2012   stated       in   one   court    order;    however,

plaintiffs provide no authority compelling such.                           Accordingly,

we must overrule plaintiff’s argument.

                                             II

       Next,      plaintiffs     argue     that        the   trial    court    erred    in

concluding there was insufficient evidence to show any party had

violated the Consent Order.                  Specifically, plaintiffs contend

that    defendants        violated     the    Consent        Order    by    failing    to

participate        in   the    election      committee       meetings,      failing     to

participate        in   the    election,      and      failing   to    abide    by     the

election results.         We disagree.

       We first note that plaintiffs fail to direct us to any

specific provision in the consent order that has been violated.

The Consent Order directed plaintiffs and defendants to conduct

an election for the offices of Tribal Chief and four tribal

council members on 26 May 2012.                   The election committee was to

consist of three representatives selected by plaintiff’s group

and    two   representatives         selected      by    defendant’s       group.      The
                                            -11-
election     committee    was    to    administer       the    election,      including

providing     an    election     website,          providing    notice       about    the

election, nominations for offices, and facilities for absentee

ballots.      The election was to be conducted using a provisional

ballot system.        The election committee was to determine if each

voter was a member of the Meherrin Indian Tribe.                         The consent

order further detailed that no unusual use of tribal property

was   to    occur     until     the    election       committee       determined     the

election results, and that tribal funds would be expended only

for ordinary operating expenses.

      While plaintiffs argue that defendants participated in only

a   few    election    committee       meetings      rather    than    all    and    that

defendants held themselves out as leaders of a tribe with a name

very similar to that of the Meherrin Indian Tribe, plaintiffs

nevertheless fail to allege how this amounts to a violation of

the Consent Order.        Plaintiffs’ challenge is overruled.

                                            III

      Plaintiffs        argue        that     the     trial     court        erred    in

characterizing defendants’ group as a subgroup of the Meherrin

Indian Tribe.         Specifically, plaintiffs contend that defendants

who   are    associated       with    the     group    known    as     the    Meherrin-
                                         -12-
Chowanoke    Tribe     are    holding     themselves     out    as     the     Meherrin

Indian Tribe in violation of the consent order.                     We disagree.

    Plaintiffs cite no provision of the 19 April 2012 consent

order that precludes any party to the consent order from using

the name “Meherrin-Chowanoke” or advocating on behalf of a group

referred       to     as      the      Meherrin-Chowanoke            Indian      Tribe.

Accordingly, we overrule plaintiffs’ argument.

                                          IV

    Plaintiffs argue that the trial court erred in failing to

grant   them    an    evidentiary        hearing   on   the    issue      of    whether

defendants removed tribal property.

            [Specifically,   plaintiffs   contend  that]
            [d]efendants received hundreds of thousands
            of dollars of federal ANA grants to perform
            research    to support an application for
            federal recognition. No documents from that
            research were in the Tribal Headquarters
            when Plaintiffs took possession of it and no
            documents from that research have ever been
            turned over to Plaintiffs.

            . . .

            Pursuant to the Consent Order, Defendants
            were required to produce them to the newly
            elected Chief . . . .

We disagree.

    Plaintiffs        point    to   no    provision     of    the    19   April    2012

consent    order     that    compels     defendants     to    turn    over     property
                                          -13-
acquired    as    a   result    of    defendants’       application        for    federal

recognition, and we find none.                    We note that in plaintiff’s

second     amended     complaint,        plaintiffs       moved      for     an        order

compelling       defendants      to     deliver    to    plaintiffs        all     books,

records,     materials,        funds,     keys,    material       relating        to    the

control of the Meherrin Indian Tribe web site, and any real and

personal property in defendants’ possession or control belonging

to   the   Meherrin     Indian       Tribe.       However,    upon    entry       of    the

consent order “[a]ll claims and counterclaims pending before the

Court in the []matter [were] . . . dismissed with prejudice.”

Accordingly, we overrule plaintiffs’ argument.

      Affirmed.

      Judges CALABRIA and GEER concur.

      Report per Rule 30(e).